Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Response to Amendment
Claims 1-34 are pending.  Claims 8-19 and 25-34 are withdrawn from further consideration as being related to non-elected invention.
The previous rejection of claims 1-7 and 20-24 under 35 U.S. C. 102(a)(1) as being anticipate by Flavel et al. (Electrochimica Acta 55 (2010) 3995-4001, hereinafter Flavel) is maintained in view of applicant's amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (Journal of Nanoscience and Nanotechnology Vol.8, 1545-1550, 2008).
Regarding claim 1, Zeng discloses an immobilized product in which a carbon material (single-walled carbon nanotube SWNT) is immobilizing on a base material surface (Silicon) wherein the carbon material is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group consists of a NH group and a R2 group or a R4 group, in which the R2 and R4 each independently represents an amide group bonded (C=ONH) to the chain alkyl group ((CH2)5) (see Scheme 2).

    PNG
    media_image1.png
    181
    138
    media_image1.png
    Greyscale


Regarding claim 2, Zeng discloses a fluorine group exists on a surface of a carbon material (F-SWNT, Scheme 1) before immobilizing on the base material surface, and a -NH2 exists on the base material surface (Scheme 2) before immobilizing the carbon material.
Regarding claim 3, Zeng does not disclose a chemical group exists on a surface of the carbon and base (silicon) material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 4 and 5, Zeng discloses the carbon material is carbon nanotube (single-walled carbon nanotube SWNT, Abstract and Results and Discussion).
Regarding claims 6 and 7, Zeng discloses the base material is silicon materials (See the Abstract and Results and Discussion).
Regarding claim 20, Zeng discloses an immobilized product in which a silicon material (silicon substrate/wafer) is immobilizing on a base material surface (single-walled carbon nanotube SWNTs) wherein the silicon material is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group consists of a NH group and a R2 group or a R4 group, in which the R2 and R4 each independently represents an amide group bonded (C=ONH) to the chain alkyl group ((CH2)5) (see Scheme 2).

    PNG
    media_image1.png
    181
    138
    media_image1.png
    Greyscale

Regarding claim 21, Zeng does not disclose a chemical group exists on a surface of the silicon material and base material (carbon nanotube) before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claim 22, Zeng discloses a fluorine group exists on a surface of a carbon material (F-SWNT, Scheme 1) before immobilizing on the base material surface, and a -NH2 exists on the base material surface (Scheme 2) before immobilizing the carbon material.
Regarding claims 23 and 24, Zeng discloses the base material is carbon material (single-walled carbon nanotube SWNTs).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (Nano Lett., Vol. 3, No. 3, 2003, pages 331-336).
Regarding claim 1, Stevens discloses an immobilized product in which a carbon material (single-walled carbon nanotube SWNT) is immobilizing on a base material surface (single-walled carbon nanotube SWNT) wherein the carbon material is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group consists of NH groups and a R2 group or a R4 group, in which the R2 and R4 each independently represents amide groups bonded (C=ONH) to the chain alkyl group (CH2) (see Scheme 2).

    PNG
    media_image2.png
    119
    429
    media_image2.png
    Greyscale

Regarding claims 2 and 3, Stevens does not disclose a chemical group exists on a surface of the carbon and base material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 4 and 5, Stevens discloses the carbon material is carbon nanotube (single-walled carbon nanotube SWNT, Abstract and Results and Discussion).
Regarding claims 6 and 7, Stevens discloses the base material is single-walled carbon nanotube SWNT (See the Abstract and Results and Scheme 2).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiraferri et al. (ACS Appl. Mater. Interfaces 2011, 3, 2869–2877).
Regarding claim 1, Tiraferri discloses an immobilized product in which a carbon material (single-walled carbon nanotube SWNT) is immobilizing on a base material surface (polyamide membrane) wherein the carbon material is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group consists of a R2 group or a R4 group, in which the R2 and R4 each independently represents amide groups bonded (C=ONH) to the chain alkyl group (CH2) (see Scheme 1).

    PNG
    media_image3.png
    148
    253
    media_image3.png
    Greyscale

Regarding claims 2 and 3, Tiraferri does not disclose a chemical group exists on a surface of the carbon and base material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 789,802, 218 USPQ 289, 292 (Fed. Cir. 1983). See also MPEP 2113.
Regarding claims 4 and 5, Tiraferri discloses the carbon material is carbon nanotube (single-walled carbon nanotube SWNT, Abstract and Scheme 1).
Regarding claims 6 and 7, Tiraferri discloses the base material is polymer polyamide (See the Abstract and Scheme 1).
Response to Arguments
Applicant's arguments filed 3/25/2022 with respect to Zeng reference have been fully considered but they are not persuasive. As described above, Zeng still teaches the claimed invention.  In Scheme 2, Zeng discloses single-walled carbon nanotube SWNT is immobilizing on silicon wherein the SWNT is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group consists of a NH group and a R2 group or a R4 group, in which the R2 and R4 each independently represents an amide group bonded (C=ONH) to the chain alkyl group (CH2).
The claims also unpatentable over the above cited prior art.
Claims 1-7 and 20-24 remain unpatentable for the reasons of record.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
5/6/2022